Montgomery, J.
The common council of the city of Jackson assumed to vacate that portion of Park avenue in said city which crossed the tracks of the defendant. This action was taken under the authority of that portion of Act No. 353, Local Acts 1895, which authorizes the vacation of any street or part of street without application to the court, provided all persons interested in the plat, or a distinct part thereof, shall file with the common council their consent to its vacation. The situation of the property, and the relation of the complainants to the subject-matter, may be seen by reference to the case of Baudistel v. Recorder, etc., of City of Jackson, 110 Mich. 357, *688where a full statement of facts appears. After the determination of that case, the complainants filed a bill in chancery to restrain the defendant from further obstructing that portion of the old street which the council had assumed to vacate. To this bill defendant demurred, and complainants appeal from a decree sustaining the demurrer.
Complainants own no land adjacent to that portion of the highway discontinued, and own none in the same block, nor were the means of ingress and egress to the property of complainants cut off by closing the street. There can be no doubt, therefore, that the legislature might authorize a vacation of that portion of the street without either compensation or notice to complainants. Buhl v. Depot Co., 98 Mich. 596, and cases cited. We think the true construction of the act of 1895 requires consent by those having a legal right to' compensation on the vacation of the street', and that notice to others owning property on the plat is not essential to jurisdiction. Complainants have no such interest as entitles them to maintain this .bill. Reliance is placed upon Horton v. Williams, 99 Mich. 423. The distinction between a street and an alley running through a block, on which the property of complainant abuts, is not only apparent, but was specially pointed out in that case. The present case is ruled by Buhl v. Depot Co. See, also, Kimball v. Homan, 74 Mich. 699.
Decree affirmed.
The other Justices concurred.